Action under the Employers’ Liability Act to recover damages for personal injuries sustained by plaintiff when the die of a compressed air riveting gun flew out and struck him. The action was discontinued against The Baltimore and Ohio Railroad Company. The Staten Island Rapid Transit Railway Company appeals from the judgment entered on a verdict for plaintiff in the sum of $6,250. Judgment reversed on the facts and a new trial granted, costs to appellant to abide the event, unless within ten days from the entry of the order hereon plaintiff stipulate to reduce to $1,000 the amount of the verdict rendered in his favor; in which event the judgment as so reduced is unanimously affirmed, without costs. We are of the opinion that the verdict was excessive. Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ., concur.